Citation Nr: 0714262	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-07 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to an effective date earlier than July 19, 
1983, for the award of service connection for depressive 
neurosis.

2.  Entitlement to an effective date earlier than March 31, 
2001, for the award of special monthly compensation (SMC) at 
the aid and attendance rate for the veteran's spouse.

3.  Whether the RO committed clear and unmistakable error 
(CUE) when it failed to adjudicate a claim for SMC at the 
housebound rate in July 1985.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1969 and from May 1981 to July 1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from July and May 2001 and August 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The May 2001 decision found no clear and 
unmistakable error (CUE) in the 1985 denial of SMC.  The July 
2001 rating decision had awarded aid and attendance benefits 
to the veteran's spouse, effective March 13, 2001.  The 
August 2002 rating decision denied an effective date earlier 
than July 19, 1983, for the award of service connection for 
depressive neurosis.  The Board remanded these issues for 
additional development in September 2004.  

The Board notes that the issues of entitlement to an 
evaluation in excess of 60 percent for asthma, an evaluation 
in excess of 10 percent for a low back disability, an 
effective date earlier than December 5, 2001, for the award 
of service connection and an evaluation for asthma, as well 
as for special monthly compensation were remanded by the 
Board in September 2004 for the issuance of a statement of 
the case (SOC).  The veteran was sent the necessary SOC in 
November 2005.  However, there is no indication that the 
veteran has filed a substantive appeal as to those issues.  
Therefore they are not before the Board for appellate review.



The issue of whether the RO committed CUE when it failed to 
adjudicate a claim for special monthly compensation at the 
housebound rate in July 1985 is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for a psychiatric disorder on March 25, 1971; he did not 
appeal the decision, and therefore it was final under the 
law.

2.  The veteran filed a request to reopen his request for 
service connection for a depressive disorder on July 19, 
1983.

3.  The claim for aid and attendance benefits for the 
veteran's spouse was filed on March 31, 2001.


CONCLUSIONS OF LAW

1.  Under governing law, the correct effective date for the 
award of service connection for depressive neurosis is July 
19, 1983.  38 U.S.C.A. § 4005(c) (1970); 38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110, 7105(c) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971); 38 C.F.R. 
§§ 3.104, 3.159, 3.400, 3.400(q)(1)(ii), 20.302, 20.1103 
(2006).

2.  Under governing law, the correct effective date for the 
award of aid and attendance for the veteran's spouse is March 
13, 2001.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.155, 3.159, 3.400, 
3.401(a)(3) (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet.App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a November 2005 letter, the RO informed the veteran of its 
duty to assist him in substantiating his current claims under 
the VCAA, and the effect of this duty upon his claims.  He 
was told what evidence was needed to substantiate his claims, 
to include what evidence and information VA would obtain in 
his behalf and what information and evidence he could submit.  
He was told to submit any evidence relevant to his claims.

The Board finds that the content of the July 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  In a letter mailed in 
May 2006, the veteran was provided with the provisions of the 
Dingess case.

II.  Applicable laws and regulations

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110, 38 C.F.R. § 3.400.  For claims for direct service 
connection, the effective date is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  In those cases where service connection is 
awarded after the submission of new and material evidence, 
the effective date is the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits.  Such 
communication or action must identify the benefit being 
sought.  38 C.F.R. § 3.155.  The effective date of an award 
of additional compensation for aid and attendance for a 
spouse is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.401(a)(3).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Earlier effective date of service connection
for depressive neurosis

The veteran was notified that entitlement to service 
connection for a psychiatric disorder had been denied on 
March 25, 1971.  It was noted that he had failed to report 
for a scheduled VA examination.  He did not appeal the 
decision, and it therefore became final.  See 38 U.S.C.A. 
§ 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) 
(now codified at 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006)).

The veteran then re-entered service in May 1981, and was 
discharged from service on July 18, 1983.  On July 19, 1983, 
he submitted a claim to reopen his request for service 
connection for a depressive neurosis.  This claim was denied 
by a rating action issued in May 1984; however, a July 1985 
decision reopened the claim and awarded service connection 
for a depressive neurosis, effective July 19, 1983, the day 
following separation from his second tour of duty.

As noted above, when an award of service connection is based 
upon the submission of new and material evidence, the 
effective date of the award of service connection is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  In this case, the veteran had been 
denied service connection in 1971 and was notified of that 
decision on March 25, 1971.  The claim to reopen was received 
on July 19, 1983, the day following his release from his 
second period of service.  Following reopening of the claim, 
service connection was awarded from the date of receipt of 
the claim to reopen, July 19, 1983. 

There is no indication in the record that the veteran filed a 
request to reopen his previously finally denied claim at any 
time between March 25, 1971, the date of notification of the 
initial denial, and May 23, 1981, the date on which he re-
entered service.  No further claim for service connection was 
filed until July 19, 1983, the date that service connection 
was awarded.  In the instant case, the date of receipt of the 
claim is clearly the later date of the two possible dates to 
be assigned (that is, date of receipt of claim or date 
entitlement arose) and is the appropriate effective date of 
the award.  Therefore, there is no objective evidence that an 
effective date earlier than July 19, 1983, for the award of 
service connection for a depressive neurosis is justified.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than July 19, 1983, for the award of service 
connection for depressive neurosis.

B.  SMC/aid and attendance for the veteran's spouse

The evidence of record includes a letter received from the 
veteran's spouse on October 15, 1999, in which she stated 
that she was ill and in the hospital.  She noted that she had 
lung cancer.  On December 6, 1999, the veteran sent in 
correspondence in which he stated that his wife had terminal 
cancer.  A February 23, 2001, letter from a private physician 
noted that he had treated the veteran's spouse from May to 
September 1999 for lung cancer.  It was commented that she 
was unable to be gainfully employed during that time period 
due to her condition.  On March 13, 2001, the veteran's 
spouse submitted a claim for housebound/aid and attendance 
benefits.  In July 2001, the RO awarded special 
monthlycompensation for aid and attendance benefits to the 
spouse, effective March 13, 2001.

As noted above, an informal claim is any communication or 
action indicating the intent to apply for a benefit, and such 
an informal claim must identify the benefit or benefits being 
sought.  38 C.F.R. § 3.155.  In the instant case, the 
veteran's spouse had submitted correspondence in October 1999 
in which she had stated that she had lung cancer and had been 
hospitalized.  However, that communication did not indicate 
any intention to file a claim for any benefit, specifically 
SMC/aid and attendance benefits.  Therefore, the letter did 
not constitute a claim for that benefit. 

The claim was not received by the RO until March 13, 2001, 
which became the effective date assigned for the award of 
SMC.  The law clearly states that the effective date of any 
award of aid and attendance for a spouse is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  The date of receipt of the claim is clearly the 
later date in this case.  As a consequence, it is found that 
March13, 2001 is the appropriate effective date for the award 
of the spouse's aid and attendance.

In conclusion, it is found that the preponderance of the 
evidence is against the claim for an effective date earlier 
than March 13, 2001 for the award of the veteran's spouse's 
aid and attendance benefits.


ORDER

Entitlement to an effective date earlier than July19, 1983, 
for the award of service connection for depressive neurosis 
is denied.

Entitlement to an effective date earlier than March 31, 2001, 
for the award of special monthly compensation at the aid and 
attendance rate for the veteran's spouse is denied.


REMAND

In September 2004, the Board remanded this case so that 
appropriate VCAA notice as it related to a claim for CUE 
could be sent to the veteran.  After reviewing the extensive 
evidence of record, the Board cannot locate a VCAA notice 
sent to the veteran concerning the claim of whether the RO 
had committed clear and unmistakable error (CUE) when it had 
failed to adjudicate a claim for special monthly compensation 
at the housebound rate in July 1985.  The Board is obligated 
by law to ensure that the RO complies with its directives.  
"[A] remand by . . . the Board confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  In other words, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Review the entire evidence of record 
and ensure that for the issue of whether 
the RO committed clear and unmistakable 
error (CUE) when it failed to adjudicate a 
claim for special monthly compensation at 
the housebound rate in July 1985 all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 has been fully 
satisfied.  Specifically, he must be told 
(1) of the evidence and information that 
is needed to establish that a rating 
decision contains CUE; (2) about what 
information and evidence that is not of 
record that is needed to substantiate his 
claim; (3) about the evidence and 
information that VA will obtain in his 
behalf; (4) about what information and 
evidence he is expected to provide; and 
(5) that he should submit or tell VA of 
any nonduplicative evidence that he has 
that pertains to this claim.  The claims 
folder must include documentation that 
there has been full compliance with the 
provisions of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 concerning the issue of 
whether the RO committed clear and 
unmistakable error (CUE) when it failed to 
adjudicate a claim for special monthly 
compensation at the housebound rate in 
July 1985.

2.  Once the above-requested development 
has been completed, the veteran's claim of 
whether the RO committed clear and 
unmistakable error (CUE) when it failed to 
adjudicate a claim for special monthly 
compensation at the housebound rate in 
July 1985 must be readjudicated.  If the 
decision remains adverse to the veteran, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case and an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


